Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-12, 14-15, 18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 each recite the steps of: removing a uniform layer having a constant thickness from the second side of the body of material to define a planar surface across the entirety of the second side of the workpiece of interconnected structures; and removing the interconnecting portions of a stabilized workpiece, wherein removing the interconnecting portions of the stabilized workpiece further comprises liberating the plurality of discrete objects from one another. In each embodiment of Applicant’s disclosure, the step of removing the uniform layer also removes the interconnecting portions of the stabilized workpiece (see figures 6A-6B, 9A-9B & 14A-14B, paras. [0019], [0031], [0033] & [0038], wherein all references to Applicant’s disclosure refer to the originally filed drawings and specification). Thus, Applicant’s disclosure does not provide support for removing a uniform layer from the second side of the body of material, and, removing the rest of the interconnecting portions of the body of material in order to liberate the objects.
Claim 3 recites locating the temporary frame includes locating a prefabricated support frame around the body of material. Claim 3 depends from claim 1, which recites, generating a workpiece computer model, wherein the workpiece computer model comprises a plurality of computer models of differing structures, … and wherein the plurality of computer models of differing structures includes a computer model of a temporary frame which is selected from a library of computer models of differing temporary frames; subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame as a function of the workpiece computer model. In the embodiment of Applicant’s disclosure that teaches the temporary frame being a prefabricated support frame, there is no disclosure of a computer model of the temporary frame (Applicant’s disclosure only teaches a computer model of the frame when the frame is subtractively manufactured from the body of material), and, the prefabricated support frame is positioned after the first subtractive manufacturing step (figures 8A-8B, para. [0032]). Thus, Applicant’s disclosure does not provide support for using a prefabricated support frame as claimed in claim 3 in a method that includes the plurality of computer models of differing structures includes a computer model of a temporary frame which is selected from a library of computer models of differing temporary frames or subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame as a function of the workpiece computer model. Claim 14 is rejected for the same reasons.
Claims 2 and 12 each recite a further step of locating the temporary frame laterally surrounding an object region of the body from which all of the discrete objects will be manufactured. However, claim 1 (from which clam 2 depends) and claim 12 also each recite the step of subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame as a function of the workpiece computer model. As detailed above, one embodiment of Applicant’s disclosure teaches to locate a prefabricated frame around the body of material after the first subtractive manufacturing step, and, a second embodiment of Applicant’s disclosure teaches to form the frame during the first subtractive manufacturing step such that the frame laterally surrounds the object region (paras. [0032] & [0034]-[0036]). Thus, Applicant’s disclosure does not teach a method that includes both the steps of subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame as a function of the workpiece computer model and locating the temporary frame laterally surrounding an object region of the body from which all of the discrete objects will be manufactured.
Claim 11 recites further comprising forming, by subtractive manufacturing, valleys in the body of material on the second side of the body of material. Applicant’s disclosure does not teach removing a uniform layer from the second side, as required by claim 1, and also forming valleys in the second side. Applicant’s disclosure teaches that the step of removing the uniform layer thereby removes the interconnecting portions (paras. [0031], [0033] & [0038]).
Claims 4-10, 15, 18, and 20-23 are rejected for depending from at least one of the above claims.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered.  Applicant argues that the previous prior art rejections fail to teach the added step to claims 1 and 12 of removing a uniform layer. The examiner agrees and has withdrawn the previous prior art rejections. While no prior art rejections are currently being made, the examiner is waiting to see how the 112(a) rejections are addressed before indicating allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.